729 N.W.2d 878 (2007)
Ardis LELITO, Personal Representative of the Estate of Helen Rich, Deceased, Plaintiff-Appellant,
v.
Shirley Vernon MONROE, Defendant-Appellee.
Docket No. 133149. COA No. 270618.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the motion for leave to file a brief amicus curiae is GRANTED. The application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.